NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30092

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00059-SPW-1

 v.

DUSTIN JOHN JAMES HOUSTON,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Dustin John James Houston appeals pro se from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion,

see United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court concluded that Houston had demonstrated extraordinary

and compelling reasons supporting compassionate release, but determined that a

sentence reduction was not warranted in light of the 18 U.S.C. § 3553(a) factors.

Contrary to Houston’s argument, the district court appropriately weighed the

§ 3553(a) factors and reasonably concluded that relief was not warranted. The

district court considered the nature of Houston’s offense, which included repeated

possession of methamphetamine and firearms, and Houston’s criminal history,

including his prior convictions for drug possession, robbery, battery, and assault

likely to produce great bodily injury. In light of these circumstances, as well as the

need for the sentence to reflect the seriousness of the offense, promote respect for

the law, provide just punishment, and protect the public from further crimes, the

district court did not abuse its discretion in denying relief. See United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district court abuses its

discretion only if its decision is illogical, implausible, or without support in the

record).

      To the extent Houston asks this court to order his compassionate release, his

request is denied.

      AFFIRMED.




                                           2                                     21-30092